Citation Nr: 1550467	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-20 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and L.D.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1963 to December 1966.  His military occupational specialty (MOS) was electrician's mate.  During his active duty service, he served aboard the U.S.S. Tanner and the U.S.S. Cadmus.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran submitted a notice of disagreement with this determination in November 2010, and timely perfected his appeal in July 2011.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge, sitting in St. Petersburg, Florida.  A transcript of that proceeding has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran suffered acoustic trauma during active duty service as an electrician's mate.

2.  Audiometry testing shows a current hearing loss disability for VA purposes.

3.  The credible and competent evidence of record demonstrates that symptoms of hearing loss have been continuous since the Veteran's noise exposure during active duty service.



CONCLUSION OF LAW

By resolving all reasonable doubt in the Veteran's favor, a disability manifested by bilateral hearing loss is due to disease or injury that was incurred coincident with active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for bilateral hearing loss has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this issue is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss. 

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including other organic diseases of the nervous system, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection for hearing loss specifically may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  However, in making its ultimate determination, the Board will give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b) ).

In the present case, the Board finds that service connection is warranted for bilateral hearing loss.

First, the evidence of record confirms that the Veteran was exposed to significant noise during service.  As noted above, his MOS was engineer's mate and the Veteran testified at his Board hearing that he worked in the ship's engine room, which was retrofitted from World War II, and had no sound-dampening equipment.  See Hearing Tr. p.4.  Further, the Veteran worked an excessive number of shifts due to the lack of personnel.  Id.  The Board finds that the Veteran's testimony is credible and competent evidence of noise exposure during service.  See Hensley, 5 Vet. App. at 159.

Next, the record includes evidence showing a current hearing loss meeting the criteria to be considered a disability for the purposes of applying the laws administered by VA, pursuant to 38 C.F.R. § 3.385.  Specifically, the Veteran underwent a VA audiological examination in May 2011 in connection with the instant claim.  At that time, an audiogram showed hearing acuity, in decibels (dB) as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 dB
30 dB
45 dB
70 dB
70 dB
LEFT
10 dB
15 dB
60 dB
60 dB
65 dB


The Veteran's Maryland CNC Word List speech recognition score was 92 percent in the right ear and 76 percent in the left ear.  The VA examiner diagnosed the Veteran with mild to severe sensorineural hearing loss of the right ear and moderately severe sensorineural hearing loss of the left ear.  See VA Audio Examination Report, May 9, 2011.  Because the May 2011 VA examination shows audiometry thresholds of at least 40 decibels in each ear, the Veteran's impaired hearing is considered to be a disability for VA purposes.  See 38 C.F.R. § 3.385 (2015).  Therefore, the evidentiary record establishes a current disability.

Finally, the record here presents evidence showing that it is as likely as not that the current bilateral hearing loss disability is a result of the Veteran's noise exposure during service.

As a threshold matter on this question, the Board finds that sensorineural hearing loss constitutes an "other organic diseases of the nervous system."  It is VA's long-standing practice to consider the disease as such.  Accordingly, it is subject to presumptive service connection under 38 CFR 3.309(a) and, correspondingly, the chronicity and continuity of symptomatology provisions of 38 C.F.R. § 3.303(b).  See Walker, 708 F.3d at 1337.

Resulting from this preliminary finding, the Board further finds that the evidence of record establishes that it is at least as likely as not that the Veteran's hearing loss has existed continuous since his noise exposure during service.

Specifically, he testified during his April 2015 Board hearing that he had complained of hearing loss during service and was told this was due to wax build-up in his ears.  Hearing Tr. at p. 6.  Further, he stated that immediately following service, he had trouble hearing high-pitched noises.  Id. at p.7.  Also of note, the Veteran's ex-wife, a certified speech pathologist, testified that she first observed his hearing loss when she met him at age 25, only four years after he was discharged from service.  She also maintained that his hearing loss has existed continuously since that time.  Id. at p.9.  The Board finds that this testimony is significant because the Veteran's ex-wife is a certified expert in speech pathology and hearing concerns and also personally observed the Veteran's struggles with hearing loss.  Consequently, she was able to directly observe the decline in the Veteran's hearing since its onset during service.

The record also contains the private medical opinion of R.D.G., M.D., which states that the Veteran "did have significant noise exposure by history in the Navy working in a loud environment in an engine room with turbine noise exposure."  Dr. R.D.G. opined that this exposure likely caused the Veteran's current sensorineural hearing loss.  See Private Medical Record, R.D.G., M.D., July 25, 2011.  This statement, in combination with the credible and competent testimony of the Veteran and his ex-wife, establishes that the Veteran's impaired hearing loss began during service and existed continuously since that time.

Weighing against the claim, the July 2010 and May 2011 VA examiners stated that they could not resolve this issue without resort to mere speculation.  The examiners noted that the September 2005 Institute of Medicine Report on noise exposure in the military, "Noise and Military Service - Implications for Hearing Loss and Tinnitus," concluded that if documentation of the existence of hearing loss or tinnitus at discharge from the military is missing, it is nearly impossible to determine whether hearing loss or tinnitus later in life is the result of noise exposure during prior military service.  As no separation audiogram was performed at the Veteran's discharge, he reported gradual hearing loss that became noticeable five years after service, and there are other potential etiologies, including aging, occupational noise exposure, and high blood pressure, the VA examiners could not resolve this issue without resort to mere speculation.  See VA Audiological Examination Reports, July 30, 2010 and May 13, 2011.

The May 2011 VA examiner also noted that the Veteran's in-service complaints of a left ear abrasion and right ear pain were not related to his currently diagnosed bilateral hearing loss since there was no mention of hearing loss associated with either complaint. Further, the examiner opined that an abrasion to the outer ear would be highly unlikely to cause sensorineural hearing loss.  While cerumen may cause temporary conductive hearing loss, this is typically resolved when it is removed.  See VA Audiological Examination Report, May 13, 2011.

Following the Veteran's submission of Dr. R.D.G.'s positive medical opinion and the statement of C.S., the Veteran's ex-wife and speech pathologist, the Veteran's claims file was sent for an addendum opinion, to consider this new evidence.  The May 2011 VA examiner again reviewed the Veteran's claims file, including this new evidence, and found that her opinion remained unchanged.  Specifically, the VA examiner noted that Dr. R.D.G. did not provide a rationale for his opinion, nor did he address the Veteran's in-service complaints of an abrasion to the outer ear or cerumen.  She also again referenced the September 2005 Institute of Medicine Report on noise exposure in the military, again finding that whether the Veteran's current hearing loss was the result of acoustic trauma in service without resort to speculation.  See VA Examination Report Addendum, September 23, 2011.

For several reasons, the Board assigns the opinions of the VA examiners limited probative weight.  First, the VA examiners relied on an inaccurate factual foundation.  Most significantly, the VA examiners did not account for the lay statements from the Veteran and his ex-wife (and speech pathologist) demonstrating hearing loss during service and that he had suffered with this condition since that time.  Second, the VA examiners' ultimate conclusion (that lack of medically documented hearing loss at discharge precludes a causal connection) is not supported and is conclusory.  This conclusory opinion fails to address whether, regardless of whether the Veteran's current hearing loss could be, even in part, attributed to his in-service acoustic trauma.  Overall, due to the inadequate factual foundation and the unsupported conclusion, the VA examiners' opinions must be assigned minimal probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In light of the foregoing, the evidence of record shows acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and competent and credible evidence of hearing loss existing continuously since service.  See Hensley, 5 Vet. App. at 159.  Accordingly, after resolving all reasonable doubt in the Veteran's favor, the evidence is at least in a state of relative equipoise on all material elements of the claim.  Accordingly, service connection for bilateral hearing loss is warranted, and the claim is granted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015); Fagan, 573 F.3d at 1287.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


